


EXHIBIT 10.09

 

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT, made and entered into by and
between Adelphia Communications Corporation, a Delaware corporation (together
with its successors and assigns permitted under this Agreement, the “Company”),
and Robert Wahl (the “Executive”) as of November 10, 2004 (the “Agreement”). 
The Company and the Executive are sometimes each individually referred to in
this Agreement as a “Party” and are sometimes collectively referred to herein as
the Parties.

 

WHEREAS, the Company and the Executive are currently parties to an employment
agreement and/or letter from the Company or an Affiliate describing the terms
and conditions of the Executive’s employment (the “Prior Agreements”); and

 

WHEREAS, the Company and the Executive have agreed that the terms and conditions
of the Executive’s employment with the Company will now be governed by this
Agreement; and,

 

WHEREAS, this Agreement shall supersede the Prior Agreements in all respects.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive agree as follows:

 


1.             DEFINITIONS.


 


(A)           “AFFILIATES” SHALL MEAN WITH RESPECT TO THE COMPANY, (I) ANY
ENTITY THAT DIRECTLY OR INDIRECTLY, THROUGH ONE OR MORE INTERMEDIARIES,
CONTROLS, OR IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH THE COMPANY OR
(II) ANY ENTITY IN WHICH THE COMPANY OWNS AN EQUITY INTEREST, EITHER DIRECTLY OR
INDIRECTLY.


 


(B)           “BASE SALARY” SHALL HAVE THE MEANING SET FORTH IN SECTION 4 OF
THIS AGREEMENT.

 


(C)           “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY.


 


(D)           “CAUSE” SHALL MEAN:

 


(I)              THE EXECUTIVE IS INDICTED FOR, PLEADS NOLO CONTENDERE TO, OR IS
CONVICTED OF A FELONY, OR OTHER CRIME INVOLVING THEFT, FRAUD, DISHONESTY OR
MORAL TURPITUDE; OR


 


(II)             THE EXECUTIVE ENGAGES IN WILLFUL MISCONDUCT THAT RESULTS IN ANY
MATERIAL HARM TO THE COMPANY; OR


 


(III)            THE EXECUTIVE COMMITS ANY MATERIAL BREACH OF THE COMPANY’S CODE
OF ETHICS; OR

 

--------------------------------------------------------------------------------


 


(IV)           THE EXECUTIVE’S REPEATED FAILURE TO CARRY OUT THE LAWFUL DUTIES
OF HIS/HER POSITION DESPITE SPECIFIC INSTRUCTION TO DO SO;

 


(V)            A BREACH BY THE EXECUTIVE OF ANY OF THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 14(B) OF THIS AGREEMENT; OR


 


(VI)           THE EXECUTIVE BREACHES ANY OTHER MATERIAL TERM OF THIS AGREEMENT
WHICH BREACH HAS NOT BEEN CURED BY THE EXECUTIVE WITHIN 20 DAYS FOLLOWING
WRITTEN NOTICE DELIVERED BY THE COMPANY IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 22 OF THIS AGREEMENT.


 


(E)           “CODE OF ETHICS” SHALL MEAN THE CODE OF BUSINESS CONDUCT AND
ETHICS ADOPTED BY THE BOARD WHICH IS IN EFFECT AT THE APPLICABLE PERIOD OF TIME,
PROVIDED THAT A COPY OF SUCH CODE OF ETHICS HAS BEEN DELIVERED TO THE EXECUTIVE
PRIOR TO SUCH APPLICABLE PERIOD OF TIME.


 


(F)            “COMMITTEE” SHALL MEAN THE COMPENSATION COMMITTEE OF THE BOARD OR
ANY OTHER COMMITTEE OF THE BOARD PERFORMING SIMILAR FUNCTIONS.


 


(G)           “DISABILITY” SHALL MEAN THE EXECUTIVE’S INABILITY TO SUBSTANTIALLY
PERFORM HIS/HER DUTIES AND RESPONSIBILITIES UNDER THIS AGREEMENT BY REASON OF
ANY PHYSICAL OR MENTAL IMPAIRMENT THAT WOULD ENTITLE EXECUTIVE TO LONG-TERM
DISABILITY BENEFITS UNDER THE COMPANY’S LONG-TERM DISABILITY PLAN THEN IN PLACE.


 


(H)           “EFFECTIVE DATE” SHALL MEAN THE DATE ON WHICH THE EXECUTIVE FIRST
COMMENCES EMPLOYMENT WITH THE COMPANY PURSUANT TO THIS AGREEMENT.


 


(I)            “GOOD REASON” SHALL MEAN ANY OF THE FOLLOWING EVENTS, IF SUCH
EVENTS OCCUR WITHOUT THE EXECUTIVE’S EXPRESS WRITTEN CONSENT:


 


(I)             THERE IS A MATERIAL REDUCTION IN THE EXECUTIVE’S BASE SALARY OR
TARGET INCENTIVE BONUS;


 


(II)            THERE IS A DIMINUTION OF THE EXECUTIVE’S DUTIES;


 


(III)           THE EXECUTIVE IS DEMOTED OR REMOVED FROM THE POSITION OF SENIOR
VICE PRESIDENT OF THE NORTHEAST REGION;


 


(IV)           THE EXECUTIVE IS RELOCATED TO A PRINCIPAL PLACE OF EMPLOYMENT
THAT IS MORE THEN 50 MILES FROM HIS/HER PRINCIPAL PLACE OF RESIDENCE; OR


 


(V)            THERE IS ANY OTHER MATERIAL BREACH OF THIS AGREEMENT WHICH IS NOT
CURED BY THE COMPANY WITHIN 30 DAYS FOLLOWING WRITTEN NOTICE DELIVERED BY THE
EXECUTIVE IN ACCORDANCE WITH THE PROVISIONS OF SECTION 22 OF THIS AGREEMENT.


 


(J)            “TARGET INCENTIVE BONUS” SHALL HAVE THE MEANING SET FORTH IN
SECTION 5 OF THIS AGREEMENT.

 

2

--------------------------------------------------------------------------------


 


(K)           “TERM” SHALL MEAN THE PERIOD COMMENCING ON THE EFFECTIVE DATE AND
ENDING ON THE DATE EXECUTIVE’S EMPLOYMENT IS TERMINATED, IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 9 OF THIS AGREEMENT.


 


2.             EMPLOYMENT.  THE COMPANY HEREBY CONTINUES TO EMPLOY THE
EXECUTIVE, AND THE EXECUTIVE HEREBY ACCEPTS SUCH TERMS OF EMPLOYMENT, ON THE
TERMS AND CONDITIONS SET FORTH HEREIN.  THE EXECUTIVE’S PRINCIPAL PLACE OF
EMPLOYMENT SHALL BE THE COMPANY’S EXECUTIVE OFFICES LOCATED IN 200 MINUTEMAN
PARK, ANDOVER, MA 01810, THOUGH EXECUTIVE ACKNOWLEDGES THAT HE/SHE MAY BE
REQUIRED TO TRAVEL FROM TIME TO TIME FOR BUSINESS REASONS.


 


3.             POSITION, DUTIES AND RESPONSIBILITIES.


 


(A)           DURING THE TERM, THE EXECUTIVE SHALL SERVE AS SENIOR VICE
PRESIDENT OF  THE NORTHEAST REGION OF THE COMPANY, WITH SUCH DUTIES AND
RESPONSIBILITIES AS ARE CUSTOMARILY INCIDENT TO HIS/HER POSITION.  THE EXECUTIVE
SHALL PERFORM SUCH DUTIES AND CARRY OUT SUCH RESPONSIBILITIES AS MAY BE
DETERMINED FROM TIME TO TIME BY THE COMPANY.  THE EXECUTIVE SHALL DEVOTE ALL OF
HIS/HER BUSINESS TIME, ATTENTION AND SKILL TO THE PERFORMANCE OF SUCH DUTIES AND
RESPONSIBILITIES, AND SHALL USE HIS/HER BEST EFFORTS TO PROMOTE THE INTERESTS OF
THE COMPANY AND ITS AFFILIATES.


 


(B)           THE EXECUTIVE SHALL NOT BE PRECLUDED FROM (I) SERVING ON THE
BOARDS OF DIRECTORS OTHER COMPANIES THAT DO NOT COMPETE WITH THE COMPANY, TRADE
ASSOCIATIONS AND/OR CHARITABLE ORGANIZATIONS, SUBJECT TO THE REASONABLE APPROVAL
OF THE CHIEF EXECUTIVE OFFICER, (II) ENGAGING IN CHARITABLE ACTIVITIES AND
COMMUNITY AFFAIRS, AND (III) MANAGING HIS/HER PERSONAL INVESTMENTS AND AFFAIRS,
PROVIDED THAT SUCH ACTIVITIES DO NOT MATERIALLY INTERFERE WITH THE PROPER
PERFORMANCE OF HIS/HER DUTIES AND RESPONSIBILITIES TO THE COMPANY. 
NOTWITHSTANDING THE FOREGOING, THE EXECUTIVE SHALL NOT ENGAGE IN ANY BUSINESS
ACTIVITY WHICH IS IN VIOLATION OF THE CODE OF ETHICS.


 


4.             BASE SALARY.  DURING THE TERM, THE EXECUTIVE SHALL BE PAID AN
ANNUALIZED SALARY OF $260,000, SUBJECT TO PERIODIC REVIEW, WHICH AMOUNT MAY BE
INCREASED BUT NOT DECREASED (THE “BASE SALARY”).


 


5.             ANNUAL BONUSES.  THE EXECUTIVE SHALL BE ELIGIBLE FOR AN ANNUAL
PERFORMANCE-BASED CASH BONUS (“INCENTIVE BONUS”) WHICH SHALL BE DETERMINED BY
AND PAID BASED UPON MINIMUM, TARGET AND MAXIMUM PERFORMANCE GOALS TO BE SET BY
THE COMPENSATION COMMITTEE, WHICH SHALL INCLUDE SUCH CRITERIA AS THE
COMPENSATION COMMITTEE SHALL DEEM APPROPRIATE.  THE EXECUTIVE’S TARGET INCENTIVE
BONUS FOR ANY YEAR SHALL BE 50 PERCENT OF EXECUTIVE’S BASE SALARY (“TARGET
INCENTIVE BONUS”).  THE INCENTIVE BONUS SHALL BE PRORATED FOR LESS THAN A FULL
YEAR OF EMPLOYMENT TO THE EXTENT SET FORTH IN THIS AGREEMENT.  THE INCENTIVE
BONUS SHALL BE PAID FOLLOWING THE END OF EACH FISCAL YEAR IN ACCORDANCE WITH
COMPANY POLICY AS IN EFFECT FROM TIME TO TIME.


 


6.             PERFORMANCE RETENTION PLAN.  THE EXECUTIVE SHALL BE ELIGIBLE TO
PARTICIPATE IN THE COMPANY’S PERFORMANCE RETENTION PLAN (THE “PRP”).  THE
INITIAL TERMS OF THE EXECUTIVE’S PARTICIPATION INCLUDE A GRANT OF  150  PERCENT
OF BASE SALARY IN EFFECT ON THE GRANT DATE.    GRANTS UNDER THE PRP WILL BE
ADMINISTERED IN ACCORDANCE WITH THE TERMS OF THE PRP PLAN DOCUMENT, INCLUDING
PRORATION OF THE GRANT FOR THE FIRST EMPLOYMENT YEAR.

 

3

--------------------------------------------------------------------------------


 


7.             OTHER EMPLOYEE BENEFIT PROGRAMS.


 


(A)           DURING THE TERM, THE EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN
ALL EMPLOYEE PENSION AND WELFARE BENEFIT PLANS AND PROGRAMS MADE AVAILABLE TO
THE COMPANY’S EMPLOYEES GENERALLY, AS SUCH PLANS OR PROGRAMS MAY BE IN EFFECT
FROM TIME TO TIME, INCLUDING, WITHOUT LIMITATION, PENSION, PROFIT SHARING,
SAVINGS AND OTHER RETIREMENT PLANS OR PROGRAMS, MEDICAL, DENTAL,
HOSPITALIZATION, SHORT-TERM AND LONG-TERM DISABILITY AND LIFE INSURANCE PLANS,
ACCIDENTAL DEATH AND DISMEMBERMENT PROTECTION, TRAVEL ACCIDENT INSURANCE, AND
ANY OTHER PENSION OR RETIREMENT PLANS OR PROGRAMS AND ANY OTHER EMPLOYEE WELFARE
BENEFIT PLANS OR PROGRAMS THAT MAY BE SPONSORED BY THE COMPANY FROM TIME TO
TIME, INCLUDING ANY PLANS THAT SUPPLEMENT THE ABOVE-LISTED TYPES OF PLANS OR
PROGRAMS, WHETHER FUNDED OR UNFUNDED, BUT EXCLUDING ANY PLANS PROVIDING FOR
SEVERANCE.


 


(B)           THE EXECUTIVE SHALL BE ENTITLED TO 4 WEEKS PAID VACATION PER YEAR
TO BE TAKEN IN ACCORDANCE WITH THE COMPANY VACATION POLICY.


 


8.             REIMBURSEMENT OF BUSINESS AND OTHER EXPENSES.


 


(A)           THE EXECUTIVE IS AUTHORIZED TO INCUR REASONABLE EXPENSES IN
CARRYING OUT HIS/HER DUTIES AND RESPONSIBILITIES UNDER THIS AGREEMENT IN
ACCORDANCE WITH COMPANY POLICY INCLUDING, BUT NOT LIMITED TO, EXPENSES FOR
TRAVEL AND ENTERTAINMENT.  THE COMPANY SHALL PROMPTLY REIMBURSE EXECUTIVE FOR
ALL BUSINESS EXPENSES INCURRED IN CONNECTION WITH CARRYING OUT THE BUSINESS OF
THE COMPANY, PROVIDED THE EXECUTIVE SHALL ACCOUNT FOR AND SUBSTANTIATE ALL SUCH
EXPENSES IN ACCORDANCE WITH THE COMPANY’S POLICIES FOR ITS SENIOR EXECUTIVES.


 


(B)           THE COMPANY SHALL REIMBURSE EXECUTIVE FOR REASONABLE LEGAL COSTS
INCURRED BY EXECUTIVE IN CONNECTION WITH THE REVIEW OF THIS EMPLOYMENT
AGREEMENT.


 


9.             TERMINATION OF EMPLOYMENT.  NOTWITHSTANDING ANY OTHER PROVISION
OF THIS AGREEMENT, THE EXECUTIVE’S EMPLOYMENT SHALL BE TERMINATED UPON THE FIRST
OCCURRENCE OF ANY EVENT SET FORTH BELOW.  ALL RIGHTS AND OBLIGATIONS OF THE
PARTIES SHALL TERMINATE AS OF THE EFFECTIVE DATE OF SUCH TERMINATION EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT.


 


(A)           DEATH OR DISABILITY.  THE EXECUTIVE’S EMPLOYMENT SHALL TERMINATE
AUTOMATICALLY UPON THE EXECUTIVE’S DEATH OR DISABILITY DURING THE TERM.  THE
EFFECTIVE DATE OF TERMINATION SHALL BE THE DATE OF EXECUTIVE’S DEATH OR
DISABILITY, AS THE CASE MAY BE.  IN THE EVENT OF THE EXECUTIVE’S DEATH OR
DISABILITY, THE EXECUTIVE (OR HIS/HER ESTATE) SHALL BE ENTITLED TO THE
FOLLOWING:


 


(I)             ACCRUED AND UNPAID BASE SALARY THROUGH THE DATE OF DEATH OR
DISABILITY;


 


(II)            ANY ACCRUED AND UNPAID INCENTIVE BONUS, FOR THE CALENDAR YEAR
PRIOR TO THE DEATH OR DISABILITY AND ANY OTHER ACCRUED AND UNPAID AMOUNTS EARNED
BY EXECUTIVE PRIOR TO THE DATE OF HIS/HER DEATH OR DISABILITY;


 


(III)           A PRO-RATA PORTION OF THE ANNUAL INCENTIVE BONUS FOR THE YEAR IN
WHICH EXECUTIVE’S DEATH OR DISABILITY OCCURS EQUAL TO THE PRODUCT OF (A) THE
EXECUTIVE’S TARGET INCENTIVE BONUS FOR SUCH YEAR, AND (B) A FRACTION, THE
NUMERATOR OF WHICH

 

4

--------------------------------------------------------------------------------


 


SHALL BE THE NUMBER OF DAYS IN THE CALENDAR YEAR WHICH HAVE ELAPSED AS OF THE
DATE OF THE TERMINATION AND THE DENOMINATOR OF WHICH IS 365; AND

 


(IV)           ALL VESTED BENEFITS ACCRUED UNDER ANY BENEFIT PLANS, PROGRAMS OR
ARRANGEMENTS IN WHICH THE EXECUTIVE PARTICIPATED DURING THE TERM, AND AN AMOUNT
EQUAL TO SUCH REASONABLE AND NECESSARY BUSINESS EXPENSES INCURRED BY THE
EXECUTIVE PRIOR TO THE EFFECTIVE DATE OF THE TERMINATION WHICH HAD NOT
PREVIOUSLY BEEN REIMBURSED PURSUANT TO SECTION 8.


 


(B)           TERMINATION FOR CAUSE OR TERMINATION BY EXECUTIVE WITHOUT GOOD
REASON.  THE EXECUTIVE MAY TERMINATE HIS/HER EMPLOYMENT VOLUNTARILY WITHOUT GOOD
REASON UPON SIXTY (60) DAYS’ PRIOR WRITTEN NOTICE TO THE COMPANY.  IN SUCH
EVENT, THE EFFECTIVE DATE OF TERMINATION SHALL BE THE SIXTIETH DAY FOLLOWING THE
DATE SUCH NOTICE IS GIVEN.  THE EFFECTIVE DATE OF ANY TERMINATION OF EXECUTIVE’S
EMPLOYMENT FOR CAUSE SHALL BE DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 1(D) AND SECTION 22 OF THIS AGREEMENT.  IN THE EVENT EXECUTIVE IS
TERMINATED FOR CAUSE, OR HE/SHE TERMINATES HIS/HER EMPLOYMENT VOLUNTARILY
WITHOUT GOOD REASON, HE/SHE SHALL BE ENTITLED TO:


 


(I)           ACCRUED, UNPAID BASE SALARY THROUGH THE EFFECTIVE TERMINATION
DATE; AND


 


(II)          ALL VESTED BENEFITS ACCRUED UNDER ANY BENEFIT PLANS, PROGRAMS OR
ARRANGEMENTS IN WHICH THE EXECUTIVE PARTICIPATED DURING THE TERM; AND AN AMOUNT
EQUAL TO SUCH REASONABLE AND NECESSARY BUSINESS EXPENSES INCURRED BY THE
EXECUTIVE PRIOR TO THE EFFECTIVE DATE OF THE TERMINATION WHICH HAD NOT
PREVIOUSLY BEEN REIMBURSED PURSUANT TO SECTION 8.


 


(C)           TERMINATION OF EMPLOYMENT BY THE COMPANY OTHER THAN FOR DEATH,
DISABILITY OR CAUSE OR TERMINATION BY EXECUTIVE FOR GOOD REASON.  IN THE EVENT
THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY OTHER THAN FOR DEATH,
DISABILITY OR CAUSE, OR BY THE EXECUTIVE FOR GOOD REASON, THE EXECUTIVE SHALL BE
ENTITLED TO RECEIVE THE FOLLOWING PAYMENTS AND BENEFITS:


 


(I)             ACCRUED AND UNPAID BASE SALARY THROUGH THE TERMINATION DATE;


 


(II)            ANY ACCRUED AND UNPAID INCENTIVE BONUS FOR THE CALENDAR YEAR
PRIOR TO THE DATE OF TERMINATION AND ANY OTHER ACCRUED AND UNPAID AMOUNTS EARNED
BY EXECUTIVE PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION;


 


(III)           A PRO-RATA PORTION OF THE INCENTIVE BONUS FOR THE YEAR IN WHICH
THE TERMINATION OCCURS EQUAL TO THE PRODUCT OF (A) THE EXECUTIVE’S TARGET
INCENTIVE BONUS FOR SUCH YEAR, AND (B) A FRACTION, THE NUMERATOR OF WHICH SHALL
BE THE NUMBER OF DAYS IN THE CALENDAR YEAR WHICH HAVE ELAPSED AS OF THE DATE OF
THE TERMINATION AND THE DENOMINATOR OF WHICH IS 365;


 


(IV)           ALL VESTED BENEFITS ACCRUED UNDER ANY BENEFIT PLANS, PROGRAMS OR
ARRANGEMENTS IN WHICH THE EXECUTIVE PARTICIPATED DURING THE TERM, AND AN AMOUNT
EQUAL TO SUCH REASONABLE AND NECESSARY BUSINESS EXPENSES INCURRED BY THE
EXECUTIVE PRIOR TO THE EFFECTIVE DATE OF THE TERMINATION WHICH HAD NOT
PREVIOUSLY BEEN REIMBURSED PURSUANT TO SECTION 8;

 

5

--------------------------------------------------------------------------------


 


(V)            PAYMENT OF AN AMOUNT EQUAL TO THE BASE SALARY FOR A PERIOD OF TWO
(2) YEARS;


 


(VI)           FOR THE TWENTY-FOUR (24) MONTH PERIOD FOLLOWING THE EFFECTIVE
DATE OF TERMINATION, THE COMPANY SHALL PAY 100% OF THE PREMIUM COST TO PROVIDE
THE EXECUTIVE WITH HEALTH INSURANCE BENEFITS NO LESS FAVORABLE THAN THOSE THAT
THE EXECUTIVE WAS RECEIVING AT THE TIME NOTICE OF TERMINATION IS GIVEN. 
NOTWITHSTANDING THE FOREGOING, SUCH HEALTH INSURANCE BENEFITS SHALL CONSTITUTE
SECONDARY COVERAGE WITH RESPECT TO ANY HEALTH INSURANCE BENEFITS ACTUALLY
RECEIVED BY THE EXECUTIVE IN CONNECTION WITH ANY SUBSEQUENT EMPLOYMENT (OR
SELF-EMPLOYMENT) DURING SUCH TWENTY-FOUR MONTH PERIOD FOLLOWING THE EXECUTIVE’S
TERMINATION; AND


 


(VII)          IN THE EVENT THE EXECUTIVE HAS RELOCATED AT THE COMPANY’S REQUEST
SINCE MARCH, 2003 (THE “INITIAL RELOCATION”), THE EXECUTIVE SHALL BE ENTITLED TO
REIMBURSEMENT IN ACCORDANCE WITH THE COMPANY’S RELOCATION POLICY IN EFFECT AS OF
THE EFFECTIVE DATE OF TERMINATION, FOR THE COSTS INCURRED IN CONNECTION WITH A
RELOCATION BACK TO THE LOCATION FROM WHICH THE EXECUTIVE WAS MOVED IN CONNECTION
WITH THE INITIAL RELOCATION WITHIN 12 MONTHS FOLLOWING THE EFFECTIVE DATE OF
TERMINATION, AS APPLICABLE; PROVIDED, THAT SUCH REIMBURSEMENT SHALL NOT EXCEED
THE LESSER OF (I) $125,000, AND (II) THE AMOUNT PAID BY THE COMPANY TO THE
EXECUTIVE (OR TO A THIRD-PARTY ON BEHALF OF THE EXECUTIVE) IN CONNECTION WITH
THE INITIAL RELOCATION..


 


(D)           PRP.  THE EXECUTIVE’S RIGHT TO PAYMENTS, IF ANY, UNDER THE PRP
UPON TERMINATION OF EMPLOYMENT SHALL BE GOVERNED BY THE PRP.


 


(E)           RELEASE.  THE COMPANY MAY REQUIRE THE EXECUTIVE TO EXECUTE A
GENERAL RELEASE IN FAVOR OF THE COMPANY AND ITS AFFILIATES AS A CONDITION TO THE
PAYMENT OF ANY AMOUNTS DESCRIBED IN THIS SECTION 9.


 


10.           RESTRICTIVE COVENANTS.


 


(A)           THE EXECUTIVE AGREES THAT ANY RIGHT TO RECEIVE ANY FURTHER
PAYMENTS OR BENEFITS HEREUNDER WILL CEASE IF THE EXECUTIVE BREACHES ANY OF THE
PROVISIONS OF SECTION 10(B) THROUGH 10(D) BELOW.


 


(B)           NONCOMPETITION; NONSOLICITATION. BY AND IN CONSIDERATION OF THE
SUBSTANTIAL COMPENSATION AND BENEFITS TO BE PROVIDED BY THE COMPANY HEREUNDER,
AND FURTHER IN CONSIDERATION OF THE EXECUTIVE’S EXPOSURE TO THE PROPRIETARY
INFORMATION OF THE COMPANY, THE EXECUTIVE AGREES THAT HE/SHE SHALL NOT, DURING
THE TERM AND FOR AT LEAST TWELVE (12) MONTHS FOLLOWING TERMINATION OF EMPLOYMENT
FOR ANY REASON, WITHOUT THE EXPRESS PRIOR WRITTEN APPROVAL OF THE COMPANY,
ACTING ALONE OR IN CONJUNCTION WITH OTHERS, DIRECTLY OR INDIRECTLY (I) BECOME
EMPLOYED, RETAINED OR ENGAGED (EITHER AS OWNER, INVESTOR, PARTNER, STOCKHOLDER,
EMPLOYER, EMPLOYEE, CONSULTANT, ADVISOR, OR DIRECTOR) BY ANY  REGIONAL BELL
OPERATING COMPANY AND THEIR AFFILIATES, INCLUDING BUT NOT LIMITED TO QWEST,
VERIZON, BELL SOUTH AND SBC, AND ANY SO-CALLED SATELLITE COMPANY, INCLUDING, BUT
NOT LIMITED TO DISH NETWORK SERVICE CORPORATION AND DIRECTV HOLDINGS LLC AND ANY
OF THEIR AFFILIATES; (II) INDUCE ANY CUSTOMERS OF THE COMPANY OR ANY OF ITS
AFFILIATES WITH WHOM THE EXECUTIVE HAS HAD CONTACTS OR RELATIONSHIPS, DIRECTLY
OR INDIRECTLY, DURING AND WITHIN THE SCOPE OF

 

6

--------------------------------------------------------------------------------


 


HIS/HER EMPLOYMENT WITH THE COMPANY, TO CURTAIL OR CANCEL THEIR BUSINESS WITH
THE COMPANY OR ANY OF ITS AFFILIATES; (III) INDUCES, OR ATTEMPTS TO INFLUENCE,
ANY EMPLOYEE OF THE COMPANY OR ANY OF ITS AFFILIATES TO TERMINATE EMPLOYMENT; OR
(IV) SOLICITS OR RETAINS AS AN EMPLOYEE OR INDEPENDENT CONTRACTOR, OR ASSISTS
ANY THIRD PARTY IN THE SOLICITATION OR RETENTION AS AN EMPLOYEE OR INDEPENDENT
CONTRACTOR, ANY PERSON WHO DURING THE PREVIOUS TWELVE MONTHS WAS AN EMPLOYEE OF
THE COMPANY OR ANY AFFILIATE; PROVIDED, HOWEVER, THAT ACTIVITIES ENGAGED IN BY
OR ON BEHALF OF THE COMPANY ARE NOT RESTRICTED BY THIS COVENANT; FURTHER,
PROVIDED , HOWEVER, THAT THAT THE OWNERSHIP OF NOT MORE THAN ONE PERCENT OF THE
EQUITY SECURITIES OF ANY COMPANY HAVING SECURITIES LISTED ON AN EXCHANGE OR
REGULARLY TRADED IN THE OVER-THE-COUNTER MARKET SHALL NOT, OF ITSELF, BE DEEMED
INCONSISTENT WITH CLAUSE (B)(I) ABOVE.


 


(C)           CONFIDENTIAL INFORMATION. DURING THE TERM AND AT ALL TIMES
THEREAFTER, THE EXECUTIVE AGREES THAT HE/SHE WILL NOT DIVULGE TO ANYONE (OTHER
THAN THE COMPANY OR ANY PERSONS EMPLOYED OR DESIGNATED BY THE COMPANY OR THE
EXECUTIVE’S FINANCIAL OR LEGAL ADVISORS) ANY KNOWLEDGE OR INFORMATION OF A
CONFIDENTIAL NATURE RELATING TO THE BUSINESS OF THE COMPANY OR ANY OF ITS
AFFILIATES (UNLESS ASCERTAINABLE FROM PUBLIC OR PUBLISHED INFORMATION OR TRADE
SOURCES), AS WELL AS ANY INFORMATION OF A CONFIDENTIAL NATURE OBTAINED FROM
CUSTOMERS, CLIENTS OR OTHER THIRD PARTIES, INCLUDING, WITHOUT LIMITATION, ALL
TYPES OF TRADE SECRETS AND CONFIDENTIAL COMMERCIAL INFORMATION, AND THE
EXECUTIVE FURTHER AGREES NOT TO DISCLOSE, PUBLISH OR MAKE USE OF ANY SUCH
KNOWLEDGE OR INFORMATION WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY;
PROVIDED, HOWEVER, THAT THE EXECUTIVE MAY DISCLOSE ANY SUCH INFORMATION IF
REQUIRED BY A COURT ORDER OR OTHER SIMILAR REQUEST.


 


(D)           COOPERATION.  THE EXECUTIVE AGREES TO COOPERATE WITH THE COMPANY,
DURING THE TERM AND AT ALL TIMES THEREAFTER, BY BEING REASONABLY AVAILABLE TO
TESTIFY ON BEHALF OF THE COMPANY OR ANY AFFILIATE IN ANY ACTION, SUIT, OR
PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE, OR INVESTIGATIVE, AND TO
ASSIST THE COMPANY, OR ANY AFFILIATE, IN ANY SUCH ACTION, SUIT OR PROCEEDING, BY
PROVIDING INFORMATION AND MEETING AND CONSULTING AT MUTUALLY AGREEABLE TIMES AND
PLACES WITH THE BOARD OR ITS REPRESENTATIVES OR COUNSEL, OR REPRESENTATIVES OR
COUNSEL TO THE COMPANY, OR ANY AFFILIATE, AS REASONABLY REQUESTED.  THE COMPANY
AGREES TO REIMBURSE THE EXECUTIVE FOR ALL EXPENSES ACTUALLY INCURRED BY THE
EXECUTIVE IN CONNECTION WITH HIS/HER PROVISION OF TESTIMONY OR ASSISTANCE.


 


(E)           THE EXECUTIVE AGREES THAT ANY BREACH OF THE TERMS OF THIS SECTION
10 WOULD RESULT IN IRREPARABLE INJURY AND DAMAGE TO THE COMPANY FOR WHICH THE
COMPANY WOULD HAVE NO ADEQUATE REMEDY AT LAW; THE EXECUTIVE THEREFORE ALSO
AGREES THAT IN THE EVENT OF SAID BREACH OR ANY REASONABLE THREAT OF BREACH, THE
COMPANY SHALL BE ENTITLED TO AN IMMEDIATE INJUNCTION AND RESTRAINING ORDER FROM
ANY COURT OF COMPETENT JURISDICTION TO PREVENT SUCH BREACH AND/OR THREATENED
BREACH AND/OR CONTINUED BREACH BY THE EXECUTIVE AND/OR ANY AND ALL PERSONS
AND/OR ENTITIES ACTING FOR AND/OR WITH THE EXECUTIVE.  THE TERMS OF THIS
PARAGRAPH SHALL NOT PREVENT THE COMPANY FROM PURSUING ANY OTHER AVAILABLE
REMEDIES FOR ANY BREACH OR THREATENED BREACH HEREOF, INCLUDING, BUT NOT LIMITED
TO, REMEDIES AVAILABLE UNDER THIS AGREEMENT AND THE RECOVERY OF DAMAGES. 
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE COMPANY’S
OBLIGATION TO MAKE ANY PAYMENTS UNDER THIS AGREEMENT SHALL CEASE AND THE
EXECUTIVE AGREES TO PAY TO THE COMPANY, UPON WRITTEN DEMAND OF THE COMPANY, IN A
SINGLE CASH, LUMP SUM, THE NET AFTER-TAX AMOUNTS RECEIVED AS SEVERANCE BENEFITS
UNDER THIS AGREEMENT, IF EITHER OF THE FOLLOWING OCCUR: (I) THE EXECUTIVE
BREACHES ANY RESTRICTIVE COVENANT THAT HE/SHE IS BOUND TO PURSUANT TO ANY
AGREEMENT WITH THE COMPANY OR AN AFFILIATE, OR AN EMPLOYEE BENEFIT PLAN OF THE
COMPANY OR AN AFFILIATE, INCLUDING, WITHOUT LIMITATION,

 

7

--------------------------------------------------------------------------------


 


THIS SECTION 10, OR (II) THE EXECUTIVE DISCLOSES THE TERMS AND CONDITIONS OF
THIS AGREEMENT AND/OR HIS/HER RIGHT TO RECEIVE ANY BENEFITS UNDER THIS
AGREEMENT, UNLESS LEGALLY REQUIRED TO DISCLOSE SUCH INFORMATION, TO ANY PERSON
OTHER THAN HIS/HER SPOUSE AND/OR ATTORNEY, PROVIDED SUCH SPOUSE AND ATTORNEY
SHALL ALSO BE BOUND BY THIS CONFIDENTIALITY REQUIREMENT.


 


(F)            THE PROVISIONS OF THIS SECTION 10 SHALL SURVIVE ANY TERMINATION
OF THIS AGREEMENT AND THE TERM, AND THE EXISTENCE OF ANY CLAIM OR CAUSE OF
ACTION BY THE EXECUTIVE AGAINST THE COMPANY, WHETHER PREDICATED ON THIS
AGREEMENT OR OTHERWISE, SHALL NOT CONSTITUTE A DEFENSE TO THE ENFORCEMENT BY THE
COMPANY OF THE COVENANTS AND AGREEMENTS OF THIS SECTION.


 


11.           ASSIGNABILITY; BINDING NATURE.  THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS,
HEIRS (IN THE CASE OF THE EXECUTIVE) AND ASSIGNS. NO RIGHTS OR OBLIGATIONS OF
THE COMPANY UNDER THIS AGREEMENT MAY BE ASSIGNED OR TRANSFERRED BY THE COMPANY
EXCEPT THAT SUCH RIGHTS OR OBLIGATIONS MAY BE ASSIGNED OR TRANSFERRED PURSUANT
TO A MERGER OR CONSOLIDATION IN WHICH THE COMPANY IS NOT THE CONTINUING ENTITY,
OR THE SALE OR LIQUIDATION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
COMPANY, PROVIDED THAT THE ASSIGNEE OR TRANSFEREE IS THE SUCCESSOR TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND ASSETS OF THE COMPANY AND SUCH ASSIGNEE OR
TRANSFEREE ASSUMES THE LIABILITIES, OBLIGATIONS AND DUTIES OF THE COMPANY, AS
CONTAINED IN THIS AGREEMENT, EITHER CONTRACTUALLY OR AS A MATTER OF LAW.  THE
COMPANY FURTHER AGREES THAT, IN THE EVENT OF A SALE OR REORGANIZATION
TRANSACTION AS DESCRIBED IN THE PRECEDING SENTENCE, IT SHALL TAKE WHATEVER
ACTION IT LEGALLY CAN IN ORDER TO CAUSE SUCH ASSIGNEE OR TRANSFEREE TO EXPRESSLY
ASSUME THE LIABILITIES, OBLIGATIONS AND DUTIES OF THE COMPANY HEREUNDER.  NO
RIGHTS OR OBLIGATIONS OF THE EXECUTIVE UNDER THIS AGREEMENT MAY BE ASSIGNED OR
TRANSFERRED BY THE EXECUTIVE OTHER THAN HIS/HER RIGHTS TO PAYMENTS HEREUNDER,
WHICH MAY BE TRANSFERRED ONLY BY WILL OR OPERATION OF LAW.


 


12.           INTANGIBLE PROPERTY.  THE EXECUTIVE WILL NOT AT ANY TIME DURING OR
AFTER THE TERM HAVE OR CLAIM ANY RIGHT, TITLE OR INTEREST IN ANY TRADE NAME,
TRADEMARK, OR COPYRIGHT BELONGING TO OR USED BY THE COMPANY AND SHALL NOT HAVE
OR CLAIM ANY RIGHT, TITLE OR INTEREST IN ANY MATERIAL OR MATTER OF ANY SORT
PREPARED FOR OR USED IN CONNECTION WITH THE ADVERTISING, PROMOTION OR BUSINESS
OF THE COMPANY, WHATEVER THE EXECUTIVE’S INVOLVEMENT WITH SUCH MATTERS MAY HAVE
BEEN, AND WHETHER PROCURED, PRODUCED, PREPARED, OR PUBLISHED IN WHOLE OR IN PART
BY THE EXECUTIVE, IT BEING THE INTENTION OF THE PARTIES THAT THE EXECUTIVE SHALL
AND HEREBY DOES, RECOGNIZE THAT THE COMPANY NOW HAS AND SHALL HEREAFTER HAVE AND
RETAIN THE SOLE AND EXCLUSIVE RIGHTS IN ANY AND ALL SUCH TRADE NAMES,
TRADEMARKS, COPYRIGHTS (ALL THE EXECUTIVE’S WORK IN THIS REGARD BEING A WORK FOR
HIRE FOR THE COMPANY UNDER THE COPYRIGHT LAWS OF THE UNITED STATES), MATERIAL
AND MATTER AS DESCRIBED ABOVE.


 


13.           INSURANCE.  IF THE COMPANY DESIRES AT ANY TIME OR FROM TIME TO
TIME DURING THE TERM TO APPLY IN ITS OWN NAME OR OTHERWISE FOR LIFE, HEALTH,
ACCIDENT OR OTHER INSURANCE COVERING THE EXECUTIVE, THE COMPANY MAY DO SO AND
MAY TAKE OUT SUCH INSURANCE FOR ANY SUM WHICH THE COMPANY MAY DEEM NECESSARY TO
PROTECT ITS INTERESTS.  THE EXECUTIVE WILL HAVE NO RIGHT, TITLE OR INTEREST IN
OR TO SUCH INSURANCE, BUT WILL, NEVERTHELESS, ASSIST THE COMPANY IN PROCURING
AND MAINTAINING THE SAME BY SUBMITTING FROM TIME TO TIME TO THE USUAL CUSTOMARY
MEDICAL, PHYSICAL, AND OTHER EXAMINATIONS AND SIGNING SUCH APPLICATIONS,
STATEMENTS AND OTHER INSTRUMENTS AS MAY REASONABLY BE REQUIRED BY THE INSURANCE
COMPANY OR COMPANIES ISSUING SUCH POLICIES.

 

8

--------------------------------------------------------------------------------


 


14.           REPRESENTATIONS.  (A)  THE COMPANY REPRESENTS AND WARRANTS THAT IT
IS FULLY AUTHORIZED AND EMPOWERED TO ENTER INTO THIS AGREEMENT, AND THE
PERFORMANCE OF THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT WILL NOT VIOLATE
ANY AGREEMENT BETWEEN IT AND ANY OTHER PERSON, FIRM OR ORGANIZATION.


 


(B)           THE EXECUTIVE REPRESENTS AND WARRANTS THAT HE/SHE IS DULY
AUTHORIZED TO ENTER INTO THIS AGREEMENT.  THE EXECUTIVE REPRESENTS AND WARRANTS
THAT HE/SHE HAS NOT MADE, AND WILL NOT MAKE, EXCEPT WITH THE PRIOR WRITTEN
APPROVAL OF THE COMPANY, ANY CONTRACTUAL OR OTHER COMMITMENTS THAT MAY BE
REASONABLY EXPECTED TO CONFLICT WITH OR PREVENT HIS/HER PERFORMANCE IN ANY
MATERIAL RESPECT OF ANY PORTION OF THIS AGREEMENT OR CONFLICT WITH THE FULL
ENJOYMENT IN ANY MATERIAL RESPECT BY THE COMPANY OF THE RIGHTS HEREIN GRANTED. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE EXECUTIVE REPRESENTS THAT
HE/SHE IS NOT SUBJECT TO ANY NONCOMPETITION, CONFIDENTIALITY OR SIMILAR
AGREEMENT WITH ANY PRIOR EMPLOYER WHICH WOULD CONFLICT WITH THE PERFORMANCE OF
HIS/HER DUTIES AS CONTEMPLATED BY THIS AGREEMENT.


 


15.           ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE ENTIRE
UNDERSTANDING AND AGREEMENT BETWEEN THE PARTIES CONCERNING THE SUBJECT MATTER
HEREOF.  THIS AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS, UNDERSTANDINGS,
DISCUSSIONS, NEGOTIATIONS AND UNDERTAKINGS, WHETHER WRITTEN OR ORAL, BETWEEN THE
PARTIES WITH RESPECT THERETO, INCLUDING THE PRIOR AGREEMENTS.


 


16.           AMENDMENT OR WAIVER.  NO PROVISION IN THIS AGREEMENT MAY BE
AMENDED UNLESS SUCH AMENDMENT IS AGREED TO IN WRITING AND SIGNED BY THE
EXECUTIVE AND AN AUTHORIZED OFFICER OR DIRECTOR OF THE COMPANY.  NO WAIVER BY
EITHER PARTY OF ANY BREACH BY THE OTHER PARTY OF ANY CONDITION OR PROVISION
CONTAINED IN THIS AGREEMENT TO BE PERFORMED BY SUCH OTHER PARTY SHALL BE DEEMED
A WAIVER OF A SIMILAR OR DISSIMILAR CONDITION OR PROVISION AT THE SAME OR ANY
PRIOR OR SUBSEQUENT TIME.  ANY WAIVER MUST BE IN WRITING AND SIGNED BY THE
EXECUTIVE OR AN AUTHORIZED OFFICER OR DIRECTOR OF THE COMPANY, AS THE CASE MAY
BE.


 


17.           SEVERABILITY.  IN THE EVENT THAT ANY PROVISION OR PORTION OF THIS
AGREEMENT SHALL BE DETERMINED TO BE INVALID OR UNENFORCEABLE FOR ANY REASON, IN
WHOLE OR IN PART, THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL BE UNAFFECTED
THEREBY AND SHALL REMAIN IN FULL FORCE AND EFFECT TO THE FULLEST EXTENT
PERMITTED BY LAW.


 


18.           SURVIVAL.  THE RESPECTIVE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL SURVIVE ANY TERMINATION OF THE EXECUTIVE’S EMPLOYMENT TO THE
EXTENT NECESSARY TO THE INTENDED PRESERVATION OF SUCH RIGHTS AND OBLIGATIONS.


 


19.           NO MITIGATION.  WITHOUT LIMITING ANY OTHER PROVISION HEREOF AND
EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE COMPANY AGREES THAT ANY INCOME AND
OTHER EMPLOYMENT BENEFITS RECEIVED BY THE EXECUTIVE FROM ANY AND ALL SOURCES
OTHER THAN THE COMPANY BEFORE, DURING OR AFTER THE TERM SHALL IN NO WAY REDUCE
OR OTHERWISE AFFECT THE COMPANY’S OBLIGATION TO MAKE PAYMENTS AND AFFORD
BENEFITS HEREUNDER.


 


20.           GOVERNING LAW/JURISDICTION.


 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF COLORADO APPLICABLE TO

 

9

--------------------------------------------------------------------------------


 

CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
ITS CONFLICT OF LAWS RULES TO THE EXTENT SUCH LAWS ARE NOT PREEMPTED BY FEDERAL
BANKRUPTCY LAW.

 

The parties hereby (i) submit to the exclusive jurisdiction of the courts of the
State of Colorado and the U.S. federal courts (sitting in Colorado), provided
that until the consummation of the Plan, the United States Bankruptcy Court for
the Southern District of New York (“Bankruptcy Court”) shall have exclusive
jurisdiction for any action or proceeding relating to this Agreement,
(ii) consent that any such action or proceeding may be brought in any such
venue, (iii) waive any objection that any such action or proceeding, if brought
in any such venue, was brought in any inconvenient forum and agree not to claim
the same, (iv) agree that any judgment in any such action or proceeding may be
enforced in other jurisdictions, (v) consent to service of process at the
address set forth in Section 22 hereof, and (vi) to the extent applicable, waive
their respective rights to a jury trial of any claim or cause of action based on
or arising out of this agreement or any dealings between them relating to the
subject matter of this agreement.

 


21.           WITHHOLDING.  ALL AMOUNTS REQUIRED TO BE PAID BY THE COMPANY SHALL
BE SUBJECT TO REDUCTION IN ORDER TO COMPLY WITH APPLICABLE FEDERAL, STATE AND
LOCAL TAX WITHHOLDING REQUIREMENTS, EXCEPT AS EXPRESSLY PROVIDED HEREIN.  ALL
AMOUNTS SHALL ALSO BE SUBJECT TO REDUCTION FOR SUCH ADDITIONAL AMOUNTS AS MAY BE
AGREED TO BY EXECUTIVE (I.E., PAYMENT OF THE EMPLOYEE PORTION OF ANY INSURANCE
PREMIUMS).


 


22.           NOTICES.  ANY NOTICE GIVEN TO A PARTY SHALL BE IN WRITING AND
SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN (A) DELIVERED BY HAND (WITH WRITTEN
CONFIRMATION OF RECEIPT), (B) SENT BY TELECOPIER (WITH WRITTEN CONFIRMATION OF
RECEIPT), PROVIDED THAT A COPY IS ALSO MAILED BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, OR (C) WHEN RECEIVED BY THE ADDRESSEE, IF SENT BY A
NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE (RECEIPT REQUESTED), IN EACH
CASE TO THE APPROPRIATE ADDRESS AND TELECOPIER NUMBERS SET FORTH BELOW (OR TO
SUCH OTHER ADDRESSES AND TELECOPIER NUMBERS AS PARTY MAY DESIGNATE BY NOTICE TO
THE OTHER PARTY):

 

 

If to the Company:

 

Adelphia Communications Corporation

 

 

 

5619 DTC Parkway

 

 

 

Greenwood Village, Colorado 80111

 

 

 

Attention: General Counsel

 

 

 

 

 

If to the Executive:

 

Robert G. Wahl

 

 

 

10 Dansreau

 

 

 

Middleton, MA 01949

 

 

 

 

 

 

 

 

 

With a copy to:

 

                                                   

 

 

 

                                                   

 

 

 

                                                   

 

 

 

                                                   

 

In addition, any notice of termination by the Company for Cause, or by the
Executive for Good Reason (a “Notice of Termination”) shall be set forth in a
writing delivered in

 

10

--------------------------------------------------------------------------------


 

the manner set forth in this Section 22 which (i) indicates the specific
termination provision in this Agreement, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated and (iii) if the effective date of termination is other than the date
of receipt of such notice, specifies the termination date (which date shall be
not more than thirty days after the giving of such notice).  The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

 


23.           HEADINGS.  THE HEADINGS OF THE SECTIONS CONTAINED IN THIS
AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO CONTROL OR AFFECT
THE MEANING OR CONSTRUCTION OF ANY PROVISION OF THIS AGREEMENT.


 


24.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
and year first written above.

 

 

ADELPHIA COMMUNICATIONS CORPORATION

 

 

 

By:

/s/ David R. Brunick

 

 

 

Name: David R. Brunick

 

 

Title: Senior Vice President – Human Resources

 

 

 

 

 

 

/s/ Robert G. Wahl

November 10, 2004

 

 

 

Robert Wahl

Date Signed

 

 

11

--------------------------------------------------------------------------------
